UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15451 PHOTRONICS, INC. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 06-0854886 (IRS Employer Identification Number) 15 Secor Road, Brookfield, Connecticut 06804 (Address of principal executive offices and zip code) (203) 775-9000 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer xNon-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 31, 2011 Common Stock, $0.01 par value 59,830,872 Shares Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for forward-looking statements made by or on behalf of Photronics, Inc. ("Photronics" or the "Company"). These statements are based on management's beliefs, as well as assumptions made by, and information currently available to, management. Forward-looking statements may be identified by words like "expect", "anticipate", "believe", "plan", "projects", and similar expressions, or the negative of such terms, or other comparable terminology. All forward-looking statements involve risks and uncertainties that are difficult to predict. In particular, any statement contained in this quarterly report on Form 10-Q, in press releases, written statements, or other documents filed with the Securities and Exchange Commission or, in the Company's communications and discussions with investors and analysts in the normal course of business through meetings, phone calls, or conference calls, regarding the consummation and benefits of future acquisitions, expectations with respect to future sales, financial performance, operating efficiencies, or product expansion, are subject to known and unknown risks, uncertainties, and contingencies, many of which are beyond the control of the Company. These factors may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements expressed or implied by such forward-looking statements. Factors that might affect such forward-looking statements include, but are not limited to, overall economic and business conditions; economic and political conditions in international markets; the demand for the Company's products; competitive factors in the industries and geographic markets in which the Company competes; changes in federal, state and international tax requirements (including tax rate changes, new tax laws and revised tax law interpretations); interest rate fluctuations and other capital market conditions, including changes in the market price of the Company's common stock; foreign currency exchange rate fluctuations; changes in technology; the timing, impact, and other uncertainties of future acquisitions; the seasonal and cyclical nature of the semiconductor and flat panel display industries; management changes; damage or destruction to the Company's facilities, or the facilities of its customers or suppliers by natural disasters, labor strikes, political unrest, or terrorist activity; theability of the Company to: (i) place new equipment in service on a timely basis; (ii) obtain additional financing; (iii) achieve anticipated synergies and other cost savings in connection with acquisitions and productivity programs; (iv) fully utilize its tools; (v) achieve desired yields, pricing, product mix, and market acceptance of its products; (vi) and obtain necessary export licenses. Any forward-looking statements should be considered in light of these factors. Accordingly, there is no assurance that the Company's expectations will be realized. The Company does not assume responsibility for the accuracy and completeness of the forward-looking statements and does not assume an obligation to provide revisions to any forward-looking statements. 2 PHOTRONICS, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at July 31, 2011 and October 31, 2010 4 Condensed Consolidated Statements of Income for the Three and Nine Months Ended July 31, 2011 and August 1, 2010 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2011 and August 1, 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1A. Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 30 3 Index PART I.FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except per share amounts) (unaudited) July31, October31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $4,271 in 2011and $4,235 in 2010 Inventories Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Investment in joint venture Intangible assets, net Other assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term borrowings $ $ Accounts payable Accrued liabilities Total current liabilities Long-term borrowings Deferred income taxes Other liabilities Total liabilities Commitments and contingencies Equity: Preferred stock, $0.01 par value, 2,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 150,000 shares authorized, 59,510 shares issued and outstanding at July 31, 2011 and 53,779 at October 31, 2010 Additional paid-in capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive income Total Photronics, Inc. shareholders' equity Noncontrolling interests Total equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Index PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per share amounts) (unaudited) Three Months Ended Nine Months Ended July31, August1, July31, August1, Net sales $ Costs and expenses: Cost of sales ) Selling, general and administrative ) Research and development ) Consolidation, restructuring and related (charges) credits - ) - Operating income Other income (expense): Debt extinguishment loss ) - ) - Interest expense ) Investment and other income (expense), net Income before income taxes Income tax provision ) Net income Net (income) loss attributable to noncontrolling interests ) 84 ) ) Net income attributable to Photronics, Inc. $ Earnings per share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 Index PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended July31, August1, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Debt extinguishment loss - Consolidation, restructuring and related credits - ) Changes in assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) ) Accounts payable, accrued liabilities and other Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Investment in joint venture ) - Proceeds from sale of facility - Other ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible debt - Proceeds from long-term borrowings Repayments of long-term borrowings ) ) Payments of deferred financing fees ) ) Repurchase of common stock by subsidiary ) - Proceeds from exercise of share-based arrangements 75 Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Capital lease obligation for purchase of equipment $ $
